DETAILED ACTION
Claims 1, 13 and 17 have been amended.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Response to Arguments
Argument – The applicant argues, in regards to the 103 rejection of claims 1, 13 and 17, that Jain does not disclose the amended limitations “determining, prior to the future time, whether a quality of access from the second user location to at least a portion of the data through the network node at the second data location is greater than a quality of access from the second user location to at least the portion of the data stored at the first data location” “if the quality of access from the second user location to at least the portion of the data through the network node at the second data location is greater than the quality of access from the second user location to at least the portion of the data stored at the first data location, migrating at least the portion of the data from the first data location to the network node at the second data location prior to the future time and providing the computing device access to at least the portion of the data from the second user location through the network node” and “if the quality of access from the second user location to the at least the portion of the data through the network node at the second data location is not greater than the quality of access from the second user location to the at least the portion of the data stored at the first data location, providing the computer device access to at least the portion of the data stored at the first data location from the second user location” (see applicant’s remarks; pages 11-13).
Response to argument – The examiner notes that the applicant states that during the Applicant’s interview, dated 10/27/21, the examiner agreed that Jain fails to disclose all the limitations recited above (see applicant’s remarks; page 12 and 13).  However, the examiner respectfully disagrees.  In particular, the examiner stated that it appears Jain fails to disclose if the quality of access to the data from the second data location is not greater than the quality of access from the first data location then the data is accessed from the first data location, i.e. “if the quality of access from the second user location to the at least the portion of the data through the network node at the second data location is not greater than the quality of access from the second user location to the at least the portion of the data stored at the first data location, providing the computer device access to at least the portion of the data stored at the first data location from the second user location” (see Applicant interview summary; filed 11/02/21).
Jain discloses the data relocation system may determine or locate a data center of a cloud computing environment that is nearer or nearest to a new location based on the determination that a user would experience slower data access speeds when accessing the user data from a home data center, and would experience faster data access speeds when accessing the user data 
Therefore, in regards to the claim limitations, Jain does in fact disclose “determining, prior to the future time, whether a quality of access from the second user location to at least a portion of the data through the network node at the second data location is greater than a quality of access from the second user location to at least the portion of the data stored at the first data location” and “if the quality of access from the second user location to at least the portion of the data through the network node at the second data location is greater than the quality of access from the second user location to at least the portion of the data stored at the first data location, migrating at least the portion of the data from the first data location to the network node at the second data location prior to the future time and providing the computing device access to at least the portion of the data from the second user location through the network node”, as shown in the rejection below.
However, the examiner introduces Das, as new prior art, to disclose the limitation “if the quality of access from the second user location to the at least the portion of the data through the network node at the second data location is not greater than the quality of access from the second user location to the at least the portion of the data stored at the first data location, providing the computer device access to at least the portion of the data stored at the first data location from the second user location”, as shown in the rejection below.

Claim Interpretation
Regarding claims 1, 4, 5, 7, 9-11, 13, and 16-20, the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-4, 6, 7, 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bevan et al. (U.S. 2016/0132784 A1) in view of Jain (U.S. 2013/0144978 A1) and further in view of Das et al. (U.S. 2013/0073670 A1).
Regarding claims 1, 13 and 17, Bevan discloses a method and a system comprising:
predicting that a user, at a first user location, will need access to data (user information) stored at a first data location at a future time, from a second user location (see Bevan; Abstract and paragraphs 0033 and 0036; Bevan discloses identifying a change from a first location to a second location, e.g. scheduled, and transferring user’s information to the second location so that it may be accessed by the user.  In particular, based on a location schedule for users and time frames that the users are expected to be, i.e. “future time”, at each scheduled location);
identifying a network node (storage device), at a second data location, capable of storing the data (user information) stored at the first data location and accessible by a computing device from the second user location (see Bevan; paragraphs 0038 and 0061; Bevan discloses transferring user information from a storage 1 to a storage 2 so that it can be efficiently accessed, i.e. “accessible by a computing device”, by the user.  Further, one or more factors may be considered to identify a preferred storage device for the user information);
While Bevan discloses “predicting that a user, at a first user location, will need access to data stored at a first data location at a future time”, as discussed above, and further identifying and ranking preferred storage devices using a comparison of one or more factors and transferring all or a subset of the data (see Bevan; paragraphs 0064, 0065 and 0078), Bevan does not from the second user location to at least a portion of the data through the network node at the second data location is greater than a quality of access from the second user location to at least the portion of the data stored at the first data location; if the quality of access from the second user location to at least the portion of the data through the network node at the second data location is greater than the quality of access from the second user location to at least the portion of the data stored at the first data location, migrating at least the portion of the data from the first data location to the network node at the second data location prior to the future time and providing the computing device access to at least the portion of the data from the second user location through the network node.
In analogous art, Jain discloses determining, prior to the future time, whether a quality of access from the second user location to at least a portion of the data through the network node at the second data location is greater than a quality of access from the second user location to at least the portion of the data stored at the first data location (see Jain; paragraph 0041; Jain discloses a user, along with a device of the user, can travel from a home location to a new location.  At this new location, the user device may be farther in distance from a data center or server near the home location and may be closer to another data center or server near the new location. Thus, the user would experience slower data access speeds when accessing the user data, i.e. “portion of the data”, from the home data center and would experience faster data access speeds when accessing the user data, i.e. “greater quality of access”, from the destination data center.  The data relocation system determines a data center nearest to the new location before, i.e. “prior to the future time”, the user travels from the home location.  The examiner notes that according to the applicant’s specification, a “portion” can mean the entire portion of an item or anything less than the entire item but greater than zero; see applicant’s specification; paragraph 0147);
if the quality of access from the second user location to at least the portion of the data through the network node at the second data location is greater than the quality of access from the second user location to at least the portion of the data stored at the first data location, migrating at least the portion of the data from the first data location to the network node at the second data location prior to the future time and providing the computing device access to at least the portion of the data from the second user location through the network node (see Jain; paragraphs 0043 and 0071; Jain discloses the data relocation system is configured to transfer the user data to the data center near or nearest the user's new location based on the user's travel plans to provide the fast data access speeds, i.e. “greater quality of access”.  In particular, the data relocation system may use the user’s calendar so that required and/or relevant data, i.e. “portion of the data”, is migrated automatically in advance, i.e. “prior to the future time”).
One of ordinary skill in the art would have been motivated to combine Bevan and Jain because they both disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Jain’s data relocation feature into the system of Bevan in order to provide the benefit of efficiency by allowing determination of the best storage location prior to when the user needs access to the data.
While Jain discloses determining the “quality of access” and “migrating at least the portion of the data from the first data location to the network node at the second data location”, as discussed above, the combination of Bevan and Jain does not explicitly disclose if the quality of access from the second user location to the at least the portion of the data through the network node at the second data location is not greater than the quality of access from the second user location to the at least the portion of the data stored at the first data location, providing the computer device access to at least the portion of the data stored at the first data location from the second user location.
In analogous art, Das discloses if the quality of access from the second user location to the at least the portion of the data through the network node at the second data location is not greater than the quality of access from the second user location to the at least the portion of the data stored at the first data location, providing the computer device access to at least the portion of the data stored at the first data location from the second user location (see Das; paragraphs 0091 and 0093; Das discloses when a user travels the system may select a data center to migrate a user’s data based on a desired bandwidth.  However, additional factors can be used to override movement of the user’s data to a data center that otherwise may be the closest or other best data center for performance reasons.  For example, a company may desire to avoid having data residing in data centers in certain regions for security reasons, i.e. “quality of access”.  In other words, security at the second data center, i.e. “second data location”, at the destination where the user travels to, i.e. “second user location”, is not greater than the security at the normal access area, e.g. home and workplace, i.e. “first data location”, and as such, the user will receive access to the data stored at the normal access area from the travel destination, i.e. “providing the computer device access to at least the portion of the data stored at the first data location from the second user location”. The examiner notes that according to the applicant’s specification the “quality of access” can include security; see applicant’s specification; paragraph 0088).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Das’ override movement feature into the combined system of Bevan and Jain because when a user travels to a foreign country there may be security concerns (see Jain; paragraph 0064) and Das provides a way to access data based on the security reasons (see Das; paragraph 0093).
Further, Bevan discloses the additional limitations of claim 13, one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors (see Bevan; paragraph 0003; Bevan discloses a processor and non-transitory computer readable media storing instructions executed by the processor).
Further, Bevan discloses the additional limitations of claim 17, a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor (see Bevan; paragraph 0003; Bevan discloses non-transitory computer readable media storing instructions).
Regarding claim 2, Bevan, Jain and Das discloses all the limitations of claim 1, as discussed above, and further the combination of Bevan, Jain and Das clearly discloses determining a time (commute) prior to the future time in which the user will not need access to the data, the migrating of at least the portion (entire portion or subset) of the data performed during the time (see Bevan; paragraphs 0038 and 0078; Bevan discloses based on a location schedule a commute time frame, i.e. when the user is traveling between locations, is determined 
Regarding claim 3, Bevan, Jain and Das discloses all the limitations of claim 2, as discussed above, and further the combination of Bevan, Jain and Das clearly discloses wherein the determining of the time in which the user will not need access to the data includes predicting that the user will not need access to the data during the time based on an estimated travel time between the first user location and the second user location (see Bevan; paragraphs 0038 and 0040; Bevan discloses determining the user commutes from a first to second location and that the user typically does not access the information during the commute.  For example, from 8:00am-9:00am from home to work.  Further, the schedule may include any types of location, not just home and work).
Regarding claim 4, Bevan, Jain and Das discloses all the limitations of claim 3, as discussed above, and further the combination of Bevan, Jain and Das clearly discloses wherein the estimated travel time is determined based on at least one of a mode of travel (see Bevan; paragraph 0070; Bevan discloses factoring in the mode of commute, e.g. airplane or car, for example if user will be in the car a long time), a travel distance, a travel velocity, or one or more estimated traveling conditions (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “mode of travel” alternative).
Regarding claim 6, Bevan, Jain and Das discloses all the limitations of claim 1, as discussed above, and further the combination of Bevan, Jain and Das clearly discloses wherein the predicting is performed at a first time that the user will need the access to the data at a second performed at a first time”, a location schedule to identify that the user will need access to the information at an expected time frame, i.e. claimed “second time”).
Regarding claims 7, Bevan, Jain and Das discloses all the limitations of claim 1, as discussed above, and further the combination of Bevan, Jain and Das clearly discloses determining a period of time in which the user will be traveling from the first user location to the second user location (see Bevan; paragraphs 0038 and 0048; Bevan discloses identifying when the user is commuting between locations); and
identifying a second network node (intermediate storage) residing within at least one of a proximity of one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The proximity is between the two locations), a geographic area associated with the one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The intermediate location is associated with the geographic area between the two locations), or a logical network proximity associated with the one or more locations (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a proximity of one or more locations…a geographic area associated with one or more locations” alternatives); and

Regarding claim 12, Bevan, Jain and Das discloses all the limitations of claim 1, as discussed above, and further the combination of Bevan, Jain and Das clearly discloses determining the user will need to access the data from the first user location (home) (see Bevan; paragraph 0039; Bevan discloses the user will need access to the information back home, i.e. “first location”, after commuting from work to home); and
migrating at least the portion (entire portion or subset) of the data from the network node back to the first data location (home) (see Bevan; paragraphs 0039 and 0078; Bevan discloses transferring the information from storage associated with the work location to storage associated with the home location. Further, a subset of the user information can be transferred to the storage device as well).
Regarding claim 14, Bevan, Jain and Das discloses all the limitations of claim 13, as discussed above, and further the combination of Bevan, Jain and Das clearly discloses determining a downtime (commute) for the user in which the user will not need access to the data (see Bevan; paragraph 0038; Bevan discloses determining a commuting time frame when the user typically does not access the information.  The examiner notes that according to the applicant’s specification, “downtime” may be a period of when a user is traveling; see paragraph 0122); 
wherein the migrating of at least the portion (entire portion or subset) of the data is performed during the downtime (commute) (see Bevan; paragraphs 0038 and 0078; Bevan 
Regarding claim 15, Bevan, Jain and Das discloses all the limitations of claim 14, as discussed above, and further the combination of Bevan, Jain and Das clearly discloses determining the user has traveled to a third user location (new data center) that is beyond a threshold range of the network node (data center) (see Jain; paragraphs 0043 and 0063; Jain discloses allowing user data to be transferred or replicated to the data center, i.e. “network node”, and to a new data center or server at another location near or nearest to the user.  In particular, travel locations and intermediate travel locations, i.e. “third location”, are determined and data is transferred to data centers near these travel locations.  In other words, data is transferred to one location and then to another location, which can be multiple, while the user is traveling.  The data is transferred to the new location because the user is beyond a range from the current data center, i.e. “beyond a threshold range of the network node”); and 
removing (transferring) at least the portion of the data from the network node (data center) (see Jain; paragraphs 0043 and 0063; Jain discloses travel locations and intermediate travel locations are determined.  As such, once the user has moved on to another destination the data is transferred, i.e. “removed” from the previous data center).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 13.
Regarding claim 18, Bevan, Jain and Das discloses all the limitations of claim 17, as discussed above, and further the combination of Bevan, Jain and Das clearly discloses wherein the operations include: determining a period of time in which the user will be traveling to the 
identifying a second network node (intermediate storage) residing within at least one of a range of one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The proximity is between the two locations), a geographic area associated with the one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The intermediate location is associated with the geographic area between the two locations), or a logical network proximity associated with the one or more locations (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a range of one or more locations…a geographic area associated with one or more locations” alternatives); and
migrating at least part of the portion (entire portion or subset) of the data to the second network node for access by the user during the period of time (see Bevan; paragraphs 0048 and 0078; Bevan discloses transferring and storing the information at the intermediate location based on the user’s likelihood of accessing the data.  Further, a subset of the user information can be transferred to the storage device as well).

Claims 5, 8-11, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bevan et al. (U.S. 2016/0132784 A1) in view of Jain (U.S. 2013/0144978 A1) and Das et al. (U.S. 2013/0073670 A1), as applied to claims 1, 13 and 17 above, and further in view of Qaisar (U.S. 2017/0048308 A1).
Regarding claim 5, Bevan, Jain and Das discloses all the limitations of claim 1, as discussed above.  The combination of Bevan, Jain and Das does not explicitly disclose wherein the network node comprises at least one a fog node residing in a fog layer of a fog computing architecture, or a cloud node residing in a cloud of a cloud computing architecture.
In analogous art, Qaisar discloses wherein the network node comprises at least one a fog node residing in a fog layer of a fog computing architecture (see Qaisar; paragraphs 0035 and 0038; Qaisar discloses a fog network comprising fog nodes.  The fog nodes have a structure including abstraction and orchestration layers), or a cloud node residing in a cloud of a cloud computing architecture (see Qaisar; paragraph 0037; Qaisar discloses the fog nodes are preferably connected to a cloud server to share information, i.e. the cloud server stores information, and for a central control) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the both alternatives).
One of ordinary skill in the art would have been motivated to combine Bevan, Jain, Das and Qaisar because they all disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing feature into the combined system of Bevan, Jain and Das in order to provide the benefit of cost 
Regarding claim 8, Bevan, Jain and Das discloses all the limitations of claim 7, as discussed above.  The combination of Bevan, Jain and Das does not explicitly disclose wherein the second network node comprises a fog node residing in a fog layer of a fog computing architecture.
In analogous art, Qaisar discloses wherein the second network node comprises a fog node residing in a fog layer of a fog computing architecture (see Qaisar; paragraphs 0036 and 0038; Qaisar discloses fog nodes meeting criterion of proximity to customer premises.  The fog node has a structure including abstraction and orchestration layers).
One of ordinary skill in the art would have been motivated to combine Bevan, Jain, Das and Qaisar because they all disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing feature into the combined system of Bevan, Jain and Das in order to provide the benefit of cost efficiency by allowing the intermediate node of Bevan be implemented as a fog node which is a distributed decentralized infrastructure and thereby allowing for efficient data storage.
Regarding claim 9, Bevan, Jain, Das and Qaisar disclose all the limitations of claim 8, as discussed above, and further the combination of Bevan, Jain, Das and Qaisar clearly discloses wherein the fog node is identified based on at least one of a user location during the period of time, an estimated user location during at least part of the period of time, a travel mode of the a proximity of the user to one or more other fog nodes in the fog layer” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 8.
Regarding claim 10, Bevan, Jain, Das and Qaisar disclose all the limitations of claim 9, as discussed above, and further the combination of Bevan, Jain, Das and Qaisar clearly discloses migrating the portion (entire portion or subset) of the data from the fog node (intermediate node/fog node) to the network node based on at least one of a first determination that the user is within a first proximity to the second location (see Bevan; paragraphs 0048 and 0078; Bevan discloses storing the information in an intermediate node, between storage 1 and storage 2, while the user is traveling/commuting so that the user can access the information.  For example, an airport.  The storage is temporary, and as such, the information would be transferred to storage 2, i.e. “network node”, when the user reaches the travel destination, i.e. “second location”. Also, a subset of the user information can be transferred to the storage device as well; Further, Qaisar is relied upon to disclose the “fog node”; see Qaisar; paragraphs 0036 and 0038), or a second determination that the user is beyond a second proximity to the fog node (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from a first determination that the user is within a first proximity to the second location” alternative);
wherein the portion of the data comprises one or more changes (modification) made to the portion of the data while the portion of the data was hosted by the fog node (see Bevan; paragraph 0051; Bevan discloses information, e.g. Spreadsheet A, being modified while the user is in Philadelphia.  In other words, the information was modified while being stored in the device associated with Philadelphia; Further, Qaisar is relied upon to disclose the “fog node”; see Qaisar; paragraphs 0036 and 0038).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8. 
Regarding claim 11, Bevan, Jain, Das and Qaisar disclose all the limitations of claim 10, as discussed above, and further the combination of Bevan, Jain, Das and Qaisar clearly discloses wherein, the network node comprises a second fog node and a cloud node (see Qaisar; paragraph 0037; Qaisar discloses multiple fog nodes, i.e. “a second fog node”, working together and connected to a cloud server), the migrating of the portion of the data to the network node comprises one of:
migrating a first part of the portion of the data to the cloud node and a second part of the portion of the data to the second fog node (see Qaisar; paragraph 0037; Qaisar discloses fog nodes can cooperate with each other. A subset of the fog nodes working together can form a fog network using Peer-to-Peer (P2P) principles. Therefore, data, i.e. “second part of the portion of data” is transferred between each fog node using P2P.  Further, all of these fog nodes are preferably connected to a cloud server to share information, i.e. “first part of the portion of data”, and for a central control), or

(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “migrating a first part of the portion of the data to the cloud node and a second part of the portion of the data to the second fog node” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8. 
Regarding claim 16, Bevan, Jain and Das discloses all the limitations of claim 13, as discussed above, and further the combination of Bevan, Jain and Das clearly discloses wherein the operations include: determining a period of time in which the user will be traveling to the second location (see Bevan; paragraphs 0038 and 0048; Bevan discloses identifying when the user is commuting between locations, i.e. from a first to second location);
identifying a second network node (intermediate storage) residing within at least one of a range of one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The proximity is between the two locations), a geographic area associated with the one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The intermediate location is associated with the geographic area between the two locations), or a a range of one or more locations…a geographic area associated with one or more locations” alternatives); migrating at least part of the portion (entire portion or subset) of the data to the second network node for access by the user during the period of time (see Bevan; paragraphs 0048 and 0078; Bevan discloses transferring and storing the information at the intermediate location based on the user’s likelihood of accessing the data.  Further, a subset of the user information can be transferred to the storage device as well).
The combination of Bevan, Jain and Das does not explicitly disclose wherein the second network node comprises a fog node residing in a fog layer of a fog computing architecture.
In analogous art, Qaisar discloses wherein the second network node comprises a fog node residing in a fog layer of a fog computing architecture (see Qaisar; paragraphs 0036 and 0038; Qaisar discloses fog nodes meeting criterion of proximity to customer premises.  The fog node has a structure including abstraction and orchestration layers).
One of ordinary skill in the art would have been motivated to combine Bevan, Jain, Das and Qaisar because they all disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing feature into the combined system of Bevan, Jain and Das in order to provide the benefit of cost efficiency by allowing the intermediate node be implemented as a fog node which is a distributed decentralized infrastructure and thereby allowing for efficient data storage.
Regarding claim 19, Bevan, Jain and Das discloses all the limitations of claim 18, as discussed above.  The combination of Bevan, Jain and Das does not explicitly disclose wherein the network node comprises a fog node residing in a fog layer of a fog computing architecture; and the fog node is identified based on at least one of: a current user location; an estimated user location during at least part of the period of time; a travel mode of the user; a travel velocity of the user; an estimated travel path associated with the user; a proximity of the user to one or more other fog nodes in the fog layer; or a characteristic or topology of at least one of a wireless network accessible to the user during the period of time in which the user will be traveling, the fog layer, or the fog computing architecture.
In analogous art, Qaisar discloses wherein the network node comprises a fog node residing in a fog layer of a fog computing architecture (see Qaisar; paragraphs 0036 and 0038; Qaisar discloses fog nodes meeting criterion of proximity to customer premises.  The fog node has a structure including abstraction and orchestration layers); and 
the fog node is identified based on at least one of: 
a current user location; 
an estimated user location during at least part of the period of time; 
a travel mode of the user; a travel velocity of the user; an estimated travel path associated with the user; 
a proximity of the user to one or more other fog nodes in the fog layer (see Qaisar; paragraph 0036; Qaisar discloses fog nodes meet the criterion of proximity to the customer premises); 
or a characteristic or topology of at least one of a wireless network accessible to the user during the period of time in which the user will be traveling, the fog layer, or the fog computing a proximity of the user to one or more other fog nodes in the fog layer” alternative).
One of ordinary skill in the art would have been motivated to combine Bevan, Jain, Das and Qaisar because they all disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing feature into the combined system of Bevan, Jain and Das in order to provide the benefit of cost efficiency by allowing the intermediate node be implemented as a fog node which is a distributed decentralized infrastructure and thereby allowing for efficient data storage.
Regarding claim 20, Bevan, Jain, Das and Qaisar disclose all the limitations of claim 19, as discussed above, and further the combination of Bevan, Jain, Das and Qaisar clearly discloses migrating, at the future time, the portion (entire portion or subset) of the data from the fog node (intermediate node/fog node) to the one or more network nodes based on at least one of a first determination that the user is within a first proximity to the second location (see Bevan; paragraphs 0048 and 0078; Bevan discloses storing the information in an intermediate node, between storage 1 and storage 2, while the user is traveling/commuting so that the user can access the information.  For example, an airport.  The storage is temporary, and as such, the information would be transferred to storage 2, i.e. “network node”, when the user reaches, i.e. “at the future time”, the travel destination, i.e. “second location”. Also, a subset of the user information can be transferred to the storage device as well; Further, Qaisar is relied upon to fog node”; see Qaisar; paragraphs 0036 and 0038), or a second determination that the user is beyond a second proximity to the fog node (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a first determination that the user is within a first proximity to the second location” alternative);
the portion of the data includes one or more changes (modification) made to the at least part of the portion of the data while the at least part of the portion of the data was hosted by the fog node (see Bevan; paragraph 0051; Bevan discloses information, e.g. Spreadsheet A, being modified while the user is in Philadelphia.  In other words, the information was modified while being stored in the device associated with Philadelphia; Further, Qaisar is relied upon to disclose the “fog node”; see Qaisar; paragraphs 0036 and 0038).
the one or more network nodes includes a second fog node (see Qaisar; paragraph 0037; Qaisar discloses multiple fog nodes, i.e. “a second fog node”, working together).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhogal et al. (U.S. 2014/0089449 A1) discloses data may be proactively relocated at a prior time based on factors such as cost of data storage, performance, etc. of servers in each location.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        11/02/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443